DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 23, 28, 30, 32, 40, 42 are objected to because of the following informalities:  Claims 23, 28, 30, 32, 40, 42 recite the claim feature “random access response RAR” which Examiner believes should be “random access response (RAR)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 26, 30, 31, 32, 35, 37, 39, 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “at least two downlink beams” on line 9 which makes the claim indefinite.  It’s unclear if this limitation refers to “at least two downlink beams” recited on line 4 of claim 23 or not.  Examiner will interpret as best understood.

Claim 26 recites the limitation “the downlink beam index” on line 4 which makes the claim indefinite.  It’s unclear if this limitation refers to or if this beam index is one of “beam indexes” recited in claim 23 or not.  Examiner will interpret as best understood.
Claim 30 recites the limitation “the plurality of transmit receive points” on line 5 which makes the claim indefinite.  It’s unclear if this limitation refers to “at least one transmit receive point” recited in claim 30 or not.  Examiner will interpret as best understood.
Claim 30 recites the limitation “wherein each of the plurality of transmit receive points sends the RAR message using a plurality of downlink beams” which makes the claim indefinite.  It’s unclear by “a plurality of downlink beams” Applicant intended to claim the number of beams to be more than “at least two” as recited in claim 23.  It’s also unclear of if any of “at least two downlink beams” would be reused for transmission of RAR.  Examiner will interpret as best understood.
Claim 31 recites the limitation "the plurality of frequency domain resource locations" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the preset time window" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation “at least two downlink beams” on line 9 which makes the claim indefinite.  It’s unclear if this limitation refers to “at least two downlink beams” recited on line 4 of claim 32 or not.  Examiner will interpret as best understood.
Claim 35 recites the limitation “the downlink beam index” on line 5 which makes the claim indefinite.  It’s unclear if this limitation refers to or if this beam index is one of “beam indexes” recited in claim 32 or not.  Examiner will interpret as best understood.
Claim 35 recites the limitation “information about a relationship” on line 12 which makes the claim indefinite.  It’s unclear if this limitation refers to “information about a relationship” recited on line 9 of claim 35 or not.  Examiner will interpret as best understood.
Claim 37 recites the limitation “information about a relationship” on line 5 which makes the claim indefinite.  It’s unclear if this limitation refers to “information about a relationship” in claim 35 or not.  Examiner will interpret as best understood.
Claim 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 42 recites the limitation “wherein each of the plurality of transmit receive points sends the RAR message by using at least two downlink beams” which makes the claim indefinite.  It’s unclear by “a plurality of transmit receive points” Applicant intended to claim the number of beams to be more than “at least two” as recited in claim 32.  It’s also unclear of if any of “at least two downlink beams” would be reused for transmission of RAR.  Examiner will interpret as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-35, 37-40, 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (USPN 2014/0177607) in view of Kim et al (USPN 2020/0296765).

	Regarding claim 23, Li discloses
	an initial access apparatus, wherein the apparatus is an access network device, and the access network device comprises: (base station, FIGs. 4-6, comprising [0081-0084, 0088-0099], FIGs. 4-6D
	a transmitter, configured to send a synchronization signal to user equipment by using at least two downlink beams, (RF transmit chain, FIGs. 5-6B, operable to transmit a synchronization signal using multiple downlink beams [0042, 0122, 0242, 0263, 0266, 0269], FIGs. 18A-20)
 	wherein the synchronization signal comprises information of the at least two downlink beams (synchronization signal comprises DL preambles and beam identifiers of DL beams [0122]
	a receiver, configured to receive a random access preamble sequence sent by the user equipment (RF transmit chain, FIGs. 5, 6C, 6D, operable to receive random access preamble from UE [0042, 0094-0098, 0105, 0255-0257], FIGs. 17 #1720, FIG. 18A #1815, FIG. 19#1920
	the transmitter is further configured to send a random access response (RAR) message to the user equipment by using at least two downlink beams, so that the user equipment completes initial access (RF transmit 
	Li does not expressly disclose wherein the synchronization signal comprises downlink beam indexes of the at least two downlink beams
	Kim discloses wherein the synchronization signal comprises downlink beam indexes of the at least two downlink beams (PSS/SSS/PBCH or SS block signal carrying beam indices of multiple downlink beams [0162-0174, 0179-0181], FIGs. 7, 12
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the synchronization signal comprises downlink beam indexes of the at least two downlink beams” as taught by Kim into Li’s system with the motivation to enable beamforming of PSS/SSS/PBCH/SS block and enable PRACH resources to be allocated based on beam index (Kim, paragraph [0162-0169, 0179-0181], FIGs. 7, 12)

	Regarding claim 24, Li discloses synchronization signal transmitted using timeslots [0129-0132], FIGs. 10A-10D

	Regarding claim 25, Li discloses synchronization signal using different frequency domain resources [0128]

	Regarding claim 26, Kim discloses base station sending PRACH configuration containing information resources including time-frequency resources per beam index or SS block index for initial access [0156, 0182-0184]



	Regarding claim 28, Kim discloses  RAR transmission window using multiple DL beams [0183, 0188-0195], FIG. 13

	Regarding claim 29, Kim discloses base station transmitting multiple RAR messages to a particular UE [0183, 0188-0195], FIG. 13

	Regarding claim 30, Kim discloses TRP being used in transmission of RAR [0177, 0183]

	Regarding claim 31, Kim discloses base station providing configuration to UE including PRACH configuration and RAR configuration [0178-0181, 0196-0207]

	Regarding claim 32, Li discloses 
	an initial access apparatus, wherein the apparatus is user equipment, and the user equipment comprises: (UE, FIG. 3, operable to perform random access [0062-0070]
	a receiver, configured to receive a synchronization signal sent by an access network device by using at least two downlink beams (receive circuitry of RF transceiver, FIG. 3 #310, operable to receive a synchronization signal using multiple downlink beams [0063, 0064, 0122, 0242, 0263, 0266, 0269], FIGs. 18A-20)
 	wherein the synchronization signal comprises information of the at least two downlink beams (synchronization signal comprises DL preambles and beam identifiers of DL beams [0122]
	a transmitter, configured to send a random access preamble sequence to the access network device based on the synchronization signal (transmit circuitry, FIG. 3 #310, operable to transmit random access preamble to base station based on DL SYNC [0042, 0094-0098, 0105, 0255-0257], FIGs. 17 #1720, FIG. 18A #1801, #1815, FIG. 19#1920
	the receiver is further configured to receive a random access response (RAR) message sent by the access network device by using at least two downlink beams, so that the user equipment completes initial access (receive circuitry of RF transceiver, FIG. 3 #310, operable to receive RAR from base station using multiple DL TX beams for initial access [0254-0257, 0295-0309], FIGs. 17, 19
	Li does not expressly disclose wherein the synchronization signal comprises downlink beam indexes of the at least two downlink beams
	Kim discloses wherein the synchronization signal comprises downlink beam indexes of the at least two downlink beams (PSS/SSS/PBCH or SS block signal carrying beam indices of multiple downlink beams [0162-0174, 0179-0181], FIGs. 7, 12
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the synchronization signal comprises downlink beam indexes of the at least two downlink beams” as taught by Kim into Li’s system with the motivation to enable beamforming of PSS/SSS/PBCH/SS block and enable PRACH resources to be allocated based on beam index (Kim, paragraph [0162-0169, 0179-0181], FIGs. 7, 12)

 	Regarding claim 33, Li discloses synchronization signal transmitted using timeslots [0129-0132], FIGs. 10A-10D

	Regarding claim 34, Li discloses synchronization signal using different frequency domain resources [0128]


	Regarding claim 37, Kim discloses UE determines appropriate preamble sequence and time-frequency for transmitting random access [0180-0195, 0229-0232], FIGs. 2, 5, 14

	Regarding claim 38, Kim discloses PRACH configuration contains uplink resources including beam indices which the UE selects an uplink beam for PRACH preamble transmission [0188-0195]

	Regarding claim 40, Kim discloses  RAR transmission window using multiple DL beams [0183, 0188-0195], FIG. 13.  Kim discloses base station transmitting multiple RAR messages to a particular UE [0183, 0188-0195], FIG. 13

	Regarding claim 42, Kim discloses TRP being used in transmission of RAR [0177, 0183]

	Regarding claim 43, Kim discloses base station sending PRACH configuration transmitted via PBCH [0156]

	Regarding claim 44, Kim discloses base station providing configuration to UE including PRACH configuration and RAR configuration [0178-0181, 0196-0207]

Conclusion
:
Murraty et al (USPN 20170367120)
	Tan et al (USPN 2016/0119958)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI NGUYEN/Primary Examiner, Art Unit 2469